Execution Copy

Exhibit 10.55.2

[g49452kk01i001.jpg]

Employment Agreement for Gilles Pajot

As Amended and Restated Effective May 7, 2006


--------------------------------------------------------------------------------


IMS HEALTH INCORPORATED

Employment Agreement for Gilles Pajot

As Amended and Restated Effective May 7, 2006

 

Page

1.

Employment

1

2.

Term

1

3.

Offices and Duties

2

 

(a)

Generally

2

 

(b)

Place of Employment

2

 

(c)

Administrative Assistance

2

4.

Salary and Annual Incentive Compensation

2

 

(a)

Base Salary

2

 

(b)

Annual Incentive Compensation

3

5.

Long Term Compensation, Including Stock Options, Benefits, Deferred
Compensation, and Expense Reimbursement

3

 

(a)

Executive Compensation Plans

3

 

(b)

Employee and Executive Benefit Plans

3

 

(c)

Acceleration of Awards Upon a Change in Control

6

 

(d)

Deferral of Compensation

6

 

(e)

Company Registration Obligations

6

 

(f)

Reimbursement of Expenses

7

 

(g)

Relocation Following Termination of Employment

7

 

(h)

Limitations Under Code Section 409A

7

6.

Termination Due to Retirement, Death or Disability

7

 

(a)

Retirement

7

 

(b)

Death

8

 

(c)

Disability

8

 

(d)

Other Terms of Payment Following Retirement, Death or Disability

9

7.

Termination of Employment For Reasons Other Than Retirement, Death, or
Disability

10

 

(a)

Termination by the Company for Cause

10

 

i


--------------------------------------------------------------------------------


 

 

(b)

Termination by Executive Other Than For Good Reason

10

 

(c)

Termination by the Company Without Cause Prior to or More than Two Years After a
Change in Control

10

 

(d)

Termination by Executive for Good Reason Prior to or More than Two Years After a
Change in Control

12

 

(e)

Termination by the Company Without Cause Within Two Years After a Change in
Control

14

 

(f)

Termination by Executive for Good Reason Within Two Years After a Change in
Control

15

 

(g)

Other Terms Relating to Certain Terminations of Employment; Delayed Payments
Under Section 409A

17

8.

Definitions Relating to Termination Events

17

 

(a)

“Cause”

17

 

(b)

“Change in Control”

18

 

(c)

“Compensation Accrued at Termination”

19

 

(d)

“Disability”

19

 

(e)

“Good Reason

19

 

(f)

“Potential Change in Control”

20

 

(g)

“Specified Employee”

20

9.

Rabbi Trust Obligation Upon Potential Change in Control; Excise Tax Related
Provisions

21

 

(a)

Rabbi Trust Funded Upon Potential Change in Control

21

 

(b)

Gross-up If Excise Tax Would Apply

21

10.

Non-Competition and Non-Disclosure; Executive Cooperation;
Non-Disparagement

22

 

(a)

Non-Competition

22

 

(b)

Non-Disclosure; Ownership of Work

23

 

(c)

Cooperation With Regard to Litigation

23

 

(d)

Non-Disparagement

23

 

(e)

Release of Employment Claims

23

 

(f)

Forfeiture of Outstanding Options

23

 

(g)

Survival

24

11.

Governing Law; Disputes; Arbitration

24

 

(a)

Governing Law

24

 

(b)

Reimbursement of Expenses in Enforcing Rights

24

 

(c)

Arbitration

25

 

ii


--------------------------------------------------------------------------------


 

(d)

Interest on Unpaid Amounts

25

12.

Miscellaneous

25

 

(a)

Integration

25

 

(b)

Successors; Transferability

25

 

(c)

Beneficiaries

26

 

(d)

Notices

26

 

(e)

Reformation

26

 

(f)

Headings

26

 

(g)

No General Waivers

26

 

(h)

No Obligation To Mitigate

26

 

(i)

Offsets; Withholding

27

 

(j)

Successors and Assigns

27

 

(k)

Counterparts

27

13.

Indemnification

27

Addendum A

28

 

iii


--------------------------------------------------------------------------------


IMS HEALTH INCORPORATED

Employment Agreement for Gilles Pajot

As Amended and Restated Effective May 7, 2006

THIS EMPLOYMENT AGREEMENT by and between IMS HEALTH INCORPORATED, a Delaware
corporation (the “Company,” subject to Section 12(b)), and Gilles Pajot
(“Executive”) became effective as of November 14, 2000 (the “Effective Date”).
The first amendment and restatement of this Employment Agreement became
effective as of February 16, 2006 and the second amendment and restatement of
this Employment Agreement became effective as of May 7, 2006 (the “Restatement
Date”).

WITNESSETH

WHEREAS, Executive has served the Company and its predecessors as an executive
of their subsidiaries since December 16, 1997;

WHEREAS, the Company desires to continue to employ Executive as Executive Vice
President of the Company and, from February 16, 2006, as President, Global
Business Management, for the Company;

WHEREAS, Executive desires to continue his employment on the terms and
conditions herein set forth;

WHEREAS, Executive became a U.S. resident for Federal income tax purposes on the
Restatement Date thereby causing this Employment Agreement to become subject to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);

WHEREAS, Executive and the Company desire to amend and restate this Employment
Agreement to comply with Section 409A of the Code effective as of the
Restatement Date and to make certain other changes to this Employment Agreement
as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

1.                                       Employment.

The Company hereby agrees to employ Executive as its Executive Vice President of
the Company and, from February 16, 2006, as President, Global Business
Management, for the Company, and Executive hereby agrees to accept such
employment and serve in such capacities, during the Term as defined in Section 2
(subject to Section 7(c)) and upon the terms and conditions set forth in this
Employment Agreement (the “Agreement”).

2.                                       Term.

The term of employment of Executive under this Agreement (the “Term”) shall be
the period commencing on the Effective Date and ending on December 31, 2002 and
any period of extension thereof in accordance with this Section 2, except that
the Term will end at a date, prior to the end of such period or extension
thereof, specified in Section 6 or 7 in the event of termination of Executive’s
employment. The Term, if not previously ended, shall be extended automatically
without further action by either party by one additional year (added to the end
of the Term) first on December 31, 2002 (extending the Term to December 31,
2003)

1


--------------------------------------------------------------------------------


and on each succeeding December 31 thereafter, unless either party shall have
served written notice in accordance with Section 12(d) upon the other party on
or before the June 30 preceding a December 31 extension date electing not to
extend the Term further as of that December 31 extension date, in which case
employment shall terminate on that December 31 and the Term shall end at that
date, subject to earlier termination of employment and earlier termination of
the Term in accordance with Section 6 or 7. The foregoing notwithstanding, in
the event there occurs a Potential Change in Control during the period of 180
days prior to the December 31 on which the Term will terminate as a result of
notice given by the Executive or the Company hereunder, the Term shall be
extended automatically at that December 31 by an additional period such that the
Term will extend until the 180th day following such Potential Change in Control.

3.                                       Offices and Duties.

The provisions of this Section 3 will apply during the Term after the
Restatement Date, except as otherwise provided in Section 7(c) or 7(e):

(a)                                  Generally. Executive shall serve as the
Executive Vice President of the Company and President, Global Business
Management, for the Company.  In any and all such capacities, Executive shall
report only to the Chief Executive Officer of the Company and to the Board of
Directors (the “Board”).  Executive shall have and perform such duties,
responsibilities, and authorities as are customary for an executive vice
president and a designated president responsible for global business management
of a publicly held corporation of the size, type, and nature of the Company as
they may exist from time to time and consistent with such position and status,
but in no event shall such duties, responsibilities, and authorities be reduced
from those of Executive at the Restatement Date (including those specified in
this Section 3(a)), except with the written consent of Executive.  Executive
shall devote his full business time and attention, and his best efforts,
abilities, experience, and talent, to the positions of Executive Vice President
of the Company and President, Global Business Management, for the Company, and
for the businesses of the Company without commitment to other business
endeavors, except that Executive (i) may make personal investments which are not
in conflict with his duties to the Company and manage personal and family
financial and legal affairs, (ii) may undertake public speaking engagements, and
(iii) may serve as a director of (or similar position with) any other business
or an educational, charitable, community, civic, religious, or similar type of
organization with the approval of the Chief Executive Officer, so long as such
activities (i.e., those listed in clauses (i) through (iii)) do not preclude or
render unlawful Executive’s employment or service to the Company or otherwise
materially inhibit the performance of Executive’s duties under this Agreement or
materially impair the business of the Company or its subsidiaries.  It is
understood that the designation as “President, Global Business Management” does
not constitute an appointment to the corporate office of President of the
Company.

(b)                                 Place of Employment. Executive’s principal
place of employment shall be at the Corporate Offices of the Company which shall
be in Fairfield County, Connecticut.

(c)                                  Administrative Assistance.  Executive will
be provided with a senior level executive assistant at the Corporate Offices of
the Company in Fairfield County, Connecticut.

4.                                       Salary and Annual Incentive
Compensation.

As partial compensation for the services to be rendered hereunder by Executive,
the Company agrees to pay to Executive during the Term after the Restatement
Date the compensation set forth in this Section 4.

(a)                                  Base Salary. The Company will pay to
Executive during the Term a base salary, the annual rate of which shall be
364,140 British Pounds Sterling until October 16, 2006 and from and after such
date $700,269, payable in cash in substantially equal semi-monthly installments
and otherwise in accordance with the Company’s usual payroll practices with
respect to senior executives (except to the extent deferred under Section 5(d)).
Executive’s annual base salary shall be reviewed by the Compensation and
Benefits Committee of the Board (the “Committee”) at least once in each calendar
year, and may be increased above, but may not

2


--------------------------------------------------------------------------------


be reduced below, the then-current rate of such base salary.  For purposes of
this Agreement, “Base Salary” means Executive’s then-current base salary.

(b)                                 Annual Incentive Compensation. The Company
will pay to Executive during the Term annual incentive compensation which shall
offer to Executive an opportunity to earn additional compensation based upon
performance in amounts determined by the Committee in accordance with the
applicable plan and consistent with past practices of the Company; provided,
however, that the annual incentive opportunity during the Term shall be not less
than the greater of: (i) 71% of Base Salary; and (ii) the annual target
incentive opportunity for the prior year for achievement of target level
performance, with the nature of the performance and the levels of performance
triggering payments of such annual target incentive compensation for each year
to be established and communicated to Executive during the first quarter of such
year by the Committee; provided further that annual incentive payable for
performance in 2006 shall be based on the amount of salary actually paid during
the year.  In addition, the Committee (or the Board) may determine, in its
discretion, to increase the Executive’s annual target incentive opportunity or
provide an additional annual incentive opportunity, in excess of the annual
target incentive opportunity, payable for performance in excess of or in
addition to the performance required for payment of the annual target incentive
amount. Any annual incentive compensation payable to Executive shall be paid in
accordance with the applicable plan (except to the extent deferred under Section
5(d)).

5.                                       Long-Term Compensation, Including Stock
Options, Benefits, Deferred Compensation, and Expense Reimbursement

(a)                                  Executive Compensation Plans.  Executive
shall be entitled during the Term to participate, without discrimination or
duplication, in all executive compensation plans and programs intended for
general participation by senior executives of the Company, as presently in
effect or as they may be modified or added to by the Company from time to time,
subject to the eligibility and other requirements of such plans and programs,
including without limitation any stock option plans, plans under which
restricted stock/restricted stock units, performance-based restricted
stock/restricted stock units (“PERS”) or performance-accelerated restricted
stock/restricted stock units (“PARS”) may be awarded, other annual and long-term
cash and/or equity incentive plans, and deferred compensation plans; provided,
however, that such plans and programs, in the aggregate, after the Effective
Date shall provide Executive with compensation and incentive award opportunities
substantially no less favorable than those provided by the Company to Executive
under such plans and programs as in effect on the Effective Date. In furtherance
of the foregoing:

(i)                                     Executive will continue to be eligible
for awards of PERS under the Performance-Based Restricted Stock Program (the
“PBRSP”) which match the amount of annual incentive compensation earned under
Section 4(b) (with the 2006 award opportunity based on the annual incentive
opportunity under Section 4(b) in effect for 2006); provided, however, that the
Company may replace the PBRSP with a different long-term incentive program
providing an incentive opportunity determined by the Committee to be reasonably
comparable to that under the PBRSP; and

(ii)                                  Executive has been granted 39,856
restricted stock units (“RSUs”) as of January 3, 2006, under the Company’s 1998
Employees’ Stock Incentive Plan, on the terms and conditions set forth in the
Restricted Stock Unit Grant Agreement.

(b)                                 Employee and Executive Benefit Plans. 
Except as otherwise provided in this Section 5(b), Executive shall be entitled
during the Term to participate, without discrimination or duplication, in all
employee and executive benefit plans and programs of the Company, as presently
in effect or as they may be modified or added to by the Company from time to
time, to the extent such plans are available generally to other senior
executives or employees of the Company, subject to the eligibility and other
requirements of such plans and programs, including without limitation plans
providing pensions, supplemental pensions, supplemental and other retirement
benefits, medical insurance, life insurance, disability insurance, and
accidental death or

3


--------------------------------------------------------------------------------


dismemberment insurance, as well as savings, profit-sharing, and stock ownership
plans; provided, however, that such benefit plans and programs, in the
aggregate, shall provide Executive with benefits and compensation after the
Effective Date substantially no less favorable than those provided by the
Company to Executive under such plans and programs as in effect on the Effective
Date.  The foregoing notwithstanding, Executive shall not be eligible to
participate or receive benefits under the Company’s Retirement Plan, Savings
Plan or Employee Protection Plan and benefits to Executive under his
Change-in-Control Agreement shall be payable only if and to the extent that such
benefits would exceed the corresponding benefits payable under this Agreement. 
Moreover, the Company may, at its discretion, designate the welfare and fringe
benefit plans in which Executive shall be eligible to participate after the
Restatement Date provided that the welfare and fringe benefits provided by the
Company to Executive after the Restatement Date are no less favorable than those
provided by the Company to Executive before the Effective Date.

In furtherance of and not in limitation of the foregoing, during the Term after
the Restatement Date:

(i)                                     Executive will participate as Executive
Vice President and President, Global Business Management, in all executive and
employee vacation and time-off programs.  Until the third anniversary of the
Restatement Date, he shall be provided with first class round-trip airfare to
Paris once every 12 months in order to maintain family ties and, in the event of
a serious illness or death of a member of Executive’s immediate family, the
Company will provide Executive with an additional first class round-trip airfare
to Paris, to be provided in kind or reimbursed to Executive in the payroll
period next following the period in which such expense is incurred by Executive;

(ii)                                  The Company will provide Executive with
coverage as Executive Vice President and President, Global Business Management,
with respect to long-term disability insurance and benefits substantially no
less favorable (including any required contributions by Executive) than such
insurance and benefits in effect on the Effective Date;

(iii)                               Executive will be covered by Company-paid
group and individual term life insurance providing a death benefit no less than
the death benefit provided under Company-paid insurance in effect at the
Effective Date; provided, however, that, with the consent of Executive, such
insurance may be combined with a supplementary retirement funding vehicle;

(iv)                              Executive will be entitled to retirement
benefits equivalent to the benefits he would have received under the Pharmacia &
Upjohn Global Officers Pension Plan, as set forth in Addendum A hereto;
provided, however, that, in the event of termination of Executive’s employment
by the Company for Cause pursuant to Section 7(a), no benefits will be payable
to Executive pursuant to this Section 5(b)(iv);

(v)                                 The Company will provide Executive with
medical, dental and prescription drug benefits consistent with its policies for
other senior executives, but coverage shall be provided through the Company’s
insured international medical and dental plan or such replacement coverage as
Executive may agree to from time to time;

(vi)                              The Company will provide Executive with the
benefits under the Executive Rewards Program, as in effect during the Term,
which currently provide an annual physical and up to $10,000 in professional
financial planning services.  In addition, until the third anniversary of the
Restatement Date, the Company will provide Executive with professional financial
planning services associated with his relocation to the United States.  Such
services shall be provided in kind or reimbursed to Executive in the year in
which such financial planning services are incurred; and

(vii)                           Until the third anniversary of the Restatement
Date, the Company will provide Executive with the following expatriate benefits:

·                  An automobile allowance, car service or company car to
facilitate daily travel to and from Company offices and business activities
(“commuting”) to be provided in kind or reimbursed to Executive on a monthly
basis.  The Company will reimburse Executive for income taxes resulting from
commuting and from the reimbursement of taxes therefore under this Section
5(b)(vii), but the reimbursement for taxes under this

4


--------------------------------------------------------------------------------


Section 5(b)(vii) will not apply to other income taxes resulting from permitted
personal use of the automobile and driver or car service.  Such reimbursement
shall be made in a lump sum in the year in which such taxes are due.

·                  Temporary living expenses from the time Executive vacated his
apartment in the United Kingdom until June 2, 2006 and a monthly allowance of
$18,200, net after taxes, beginning June 2, 2006 for Executive’s costs for
housing, security, furniture rental, cleaning services and utilities provided in
kind or reimbursed to Executive on a monthly basis. The Company will also bear
any lease costs relating to Executive’s United Kingdom apartment after the
Restatement Date through its expiration in July 2006, which costs will be
payable in 2006. To cover incremental miscellaneous expenses incurred in
connection with Executive’s relocation to the United States, the Company will
pay to Executive in 2006 a disturbance allowance equal to one-month’s base
salary, net after taxes, in 2006.  The Company will also pay for or reimburse to
Executive his reasonable moving expenses by way of surface shipment of up to one
40-foot container load and an air shipment of up to 1,000 pounds net weight
associated with his relocation to the United States of normal household goods
and personal effects, payable in 2006. The Company will further pay for or
reimburse to Executive reasonable storage fees in the United Kingdom for other
normal household goods and personal effects, which fees will be payable on a
monthly basis.  Reasonable moving and storage expenses subject to reimbursement
hereunder will not include the moving or storage of automobiles, boats, valuable
collections or other items that the Company, in its discretion, determines do
not constitute normal household goods or personal effects. Although the Company
will not reimburse Executive for shipping any automobile or other vehicle to or
from the United States, the Company will pay to Executive in 2006 the amount of
$3,000, net after taxes, for loss incurred upon sale or early lease cancellation
fee with respect to an automobile. The Company will further provide Executive
with certain destination services, including security and porter services,
payable monthly in advance or provided in-kind on a monthly basis, consistent
with those provided to Executive immediately prior to the Restatement Date, and
will pay for or reimburse to Executive in 2006 all costs incurred in securing
visas, passports, work permits and related documents.

·                  Tax equalization payments so that Executive’s U.S. federal,
state and local income and employment tax burden does not exceed the amount of
income tax and Employee National Insurance Contributions that would have been
payable had Executive been working and residing in the United Kingdom, such tax
equalization to be subject to and paid in accordance with the Company’s standard
expatriate policy for senior executives, as such policy may from time to time be
in effect (but changes to the policy shall not cause it to be, in the aggregate,
less favorable to Executive than at the Restatement Date) and payment pursuant
to such policy to be made in a lump sum in the year in which such taxes are
due.  All calculations of tax equalization payments will be performed by and
shall be subject to the final approval of the Company’s designated tax preparer,
which shall be an international tax firm, whose determination of Executive’s tax
equalization payments will be binding upon the Company and Executive.  The
Company will pay all fees charged by the designated tax preparer for calculation
of the tax equalization payments as provided for herein and for the preparation
of all required tax returns for Executive, which costs shall be paid in a lump
sum in the year in which such services are billed to the Company.

(viii) Executive will be paid an amount equal to the aggregate Company matching
contributions that would have been credited to Executive’s account under the
Company Savings Plan and the Company Savings Equalization Plan had Executive
participated in such plans to the maximum extent permissible under such plans
from the Restatement Date until Executive’s

5


--------------------------------------------------------------------------------


termination of employment plus earnings at an annual rate equal to the annual
return that would have been earned had such matching contributions been credited
to an account for Executive on January 1st of each year and invested 80 percent
in the fixed income fund and 20 percent in the equity index fund available under
the Company Savings Plan, such amount to be paid in a lump sum in the calendar
year next following the calendar year in which Executive’s termination of
employment occurs or in the payroll period next following the payroll period in
which Executive’s death occurs, if earlier.

Any provision to the contrary contained in this Agreement notwithstanding,
unless Executive is terminated by the Company for “Cause” (as defined in Section
8(a)) or Executive terminates voluntarily and not for “Good Reason” (as defined
in Section 8(e)), Executive may elect continued participation after termination
of employment in the Company’s health and medical coverage that is provided
pursuant to Section 5(b)(v) above for himself and his spouse and dependent
children after such coverage would otherwise end until such time as Executive
becomes eligible for similar coverage with a subsequent employer or other entity
to which Executive provides services or becomes eligible for Medicare; provided,
however, that in the event of such election, Executive shall pay the Company
each year an amount equal to the then-current annual COBRA premium being paid
(or payable) for such coverage, unless otherwise provided under Section 6 or 7,
in which case there shall be no cost for such coverage for the period specified
in Section 6 or 7, as the case may be (subject to the requirements specified in
such Section 6 or 7), or unless Executive shall be eligible for substantially
similar coverage under the Company’s retiree health plan, in which case coverage
shall be provided at the cost and in accordance with the terms of the Company’s
retiree health plan provided such cost is not more than the then-current annual
COBRA premium being paid (or payable) for continuation of the Company’s health
and medical coverage that is provided pursuant to Section 5(b)(v) above.  If the
terms of the Company’s plans do not allow Executive’s continued participation,
Executive shall instead be paid cash payments until Executive becomes eligible
for similar coverage with a subsequent employer or other entity to which
Executive provides services or becomes eligible for Medicare equivalent on an
after-tax basis to the value of the retiree health benefits that Executive would
have received under the Company’s health plan had Executive qualified for full
retiree health benefits under the Company’s health plan, with such payments to
be made by the Company to Executive on a monthly basis (it being understood that
the Company payments to Executive attributable to these retiree health benefits
will be equal on an after-tax basis to the monthly premium cost to Executive to
purchase such benefits separately, which shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating).

(c)                                  Acceleration of Awards Upon a Change in
Control.   In the event of a Change in Control (as defined in Section 8(b)), all
outstanding stock options, restricted stock, and other equity-based awards then
held by Executive shall become vested and exercisable.

(d)                                 Deferral of Compensation.  If the Company
has in effect or adopts any deferral program or arrangement permitting
executives to elect to defer any compensation, Executive will be eligible to
participate in such program on terms no less favorable than the terms of
participation of any other executive officer of the Company.  Any plan or
program of the Company which provides benefits based on the level of salary,
annual incentive, or other compensation of Executive shall, in determining
Executive’s benefits, take into account the amount of salary, annual incentive,
or other compensation prior to any reduction for voluntary contributions made by
Executive under any deferral or similar contributory plan or program of the
Company (excluding compensation that would not be taken into account even if not
deferred), but shall not treat any payout or settlement under such a deferral or
similar contributory plan or program to be additional salary, annual incentive,
or other compensation for purposes of determining such benefits, unless
otherwise expressly provided under such plan or program.

(e)                                  Company Registration Obligations.  The
Company will use its best efforts to file with the Securities and Exchange
Commission and thereafter maintain the effectiveness of one or more registration
statements registering under the Securities Act of 1933, as amended (the “1933
Act”), the offer and sale of shares by the Company to Executive pursuant to
stock options or other equity-based awards granted to Executive under Company
plans or otherwise or, if shares are acquired by Executive in a transaction not
involving an offer or sale to Executive but resulting in the acquired shares
being “restricted securities” for purposes of the 1933 Act, registering the
reoffer and resale of such shares by Executive.

6


--------------------------------------------------------------------------------


(f)                                    Reimbursement of Expenses.  The Company
will reimburse Executive for all reasonable business expenses and disbursements
incurred by Executive in the performance of Executive’s duties during the Term
in accordance with the Company’s reimbursement policies as in effect from time
to time, any such reimbursement to be made in a lump sum in the year in which
Executive submits to the Company a receipt for any such expense or disbursement.

(g)                                 Relocation Following Termination of
Employment.  On or before December 31st of the second calendar year following
the calendar year in which Executive’s employment terminates for any reason
other than Executive’s voluntary termination with the intent to accept
employment with a business entity not affiliated with the Company, the Company
will reimburse Executive for all reasonable and customary expenses actually
incurred by Executive to relocate Executive and his household to his intended
new home.  Executive’s intended new home may be his former home or any other
location designated by Executive.  Reasonable and customary expenses shall be
presumed to include expenses of the type reimbursed by the Company for
relocation of executives in the past, which shall include a tax reimbursement
(gross-up), except reasonable and customary expenses shall not include (i)
expenses relating to the purchasing or selling of Executive’s old or new home,
(ii) losses from any sale of any home of Executive, and (iii) expenses due to
the costs of new housing selected by Executive.   Notwithstanding the foregoing,
any tax gross-up payable with respect to any such relocation reimbursement shall
be paid to Executive in a lump sum in the year in which the taxes are due.

(h)                                 Limitations Under Code Section 409A. 
Anything in this Section 5 to the contrary notwithstanding, with respect to any
payment otherwise required hereunder, in the event of any delay in the payment
date as a result of Section 7(g) of this Agreement (relating to the six-month
delay in payment of certain benefits to Specified Employees as required by
Section 409A of the Code), the Company will adjust the payment to reflect the
deferred payment date by multiplying the payment by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which such payment would have been made but for the delay multiplied
by a fraction, the numerator of which is the number of days by which such
payment was delayed and the denominator of which is 365. The Company will pay
the adjusted payment at the beginning of the seventh month following Executive’s
termination of employment.  Notwithstanding the foregoing, if calculation of the
amounts payable by such payment date is not administratively practicable due to
events beyond the control of Executive (or Executive’s beneficiary or estate)
and for reasons that are commercially reasonable, payment will be made as soon
as administratively practicable in compliance with Section 409A of the Code and
the proposed and final Treasury Regulations thereunder, as the same may be
amended from time to time (the “Regulations”). In the event of Executive’s death
during such six-month period, payment will be made in the payroll period next
following the payroll period in which Executive’s death occurs.

6.                                       Termination Due to Retirement, Death,
or Disability.

(a)                                  Retirement.  Executive may elect to
terminate employment hereunder by retirement at or after age 55 or, upon the
request of Executive, at such earlier age as may be approved by the Board (in
either case, “Retirement”).  At the time Executive’s employment terminates due
to Retirement, the Term will terminate, all obligations of the Company and
Executive under Sections 1 through 5 of this Agreement will immediately cease
except for obligations which expressly continue after termination of employment
due to Retirement, and the Company will pay Executive at the time specified in
Section 6(d), and Executive will be entitled to receive, the following:

(i)                                     Executive’s Compensation Accrued at
Termination (as defined in Section 8(c));

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s employment
terminated, a lump sum amount equal to the portion of annual incentive
compensation that would have become payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for that year
if his employment had not terminated, based on performance actually achieved in
that year (determined by the Committee following completion of the performance
year and paid at the time specified in the applicable plan), multiplied by

7


--------------------------------------------------------------------------------


a fraction the numerator of which is the number of days Executive was employed
in the year of termination and the denominator of which is the total number of
days in the year of termination;

(iii)                               Stock options held by Executive at
termination shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted (subject to Section
10(f) hereof); and

(iv)                              All restricted stock and deferred stock
awards, including outstanding PERS awards, all other long-term incentive awards,
and all deferral arrangements under Section 5(d), shall be governed by the plans
and programs under which the awards were granted or governing the deferral, and
all rights under any other benefit plan shall be governed by such plan.

(b)                                 Death.  In the event of Executive’s death
which results in the termination of Executive’s employment, the Term will
terminate, all obligations of the Company and Executive under Sections 1 through
5 of this Agreement will immediately cease except for obligations which
expressly continue after death, and the Company will pay Executive’s beneficiary
or, in the absence of a beneficiary designation by Executive, his estate, at the
time specified in Section 6(d), and Executive’s beneficiary or estate will be
entitled to receive, the following:

(i)                                     Executive’s Compensation Accrued at
Termination;

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s death
occurred, a lump sum amount equal to the portion of annual incentive
compensation that would have become payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for that year
if his employment had not terminated, based on performance actually achieved in
that year (determined by the Committee following completion of the performance
year and paid at the time specified in the applicable plan), multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of his death and the denominator of which is the total number of days
in the year of death;

(iii)                               Stock options held by Executive at death
shall be governed by the plans and programs and the agreements and other
documents pursuant to which such options were granted; and

(iv)                              All restricted stock and deferred stock
awards, including outstanding PERS awards, all other long-term incentive awards,
and all deferral arrangements under Section 5(d), shall be governed by the plans
and programs under which the awards were granted or governing the deferral, and
all rights under any other benefit plan shall be governed by such plan.

(c)                                  Disability.  The Company may terminate the
employment of Executive hereunder due to the Disability (as defined in Section
8(d)) of Executive.  Such employment shall terminate at the expiration of the
30-day period referred to in the definition of Disability set forth in Section
8(d), unless Executive has returned to service.  Upon termination of employment,
the Term will terminate, all obligations of the Company and Executive under
Sections 1 through 5 of this Agreement will immediately cease except for
obligations which expressly continue after termination of employment due to
Disability, and the Company will pay Executive at the time specified in Section
6(d), and Executive will be entitled to receive, the following:

(i)                                     Executive’s Compensation Accrued at
Termination;

(ii)                                  In lieu of any annual incentive
compensation under Section 4(b) for the year in which Executive’s employment
terminated, a lump sum amount equal to the portion of annual incentive
compensation that would have become payable in cash to Executive (i.e.,
excluding the portion payable in PERS or in other non-cash awards) for that year
if his employment had not terminated, based on performance actually achieved in
that year (determined by the Committee following completion of the performance
year and paid at the time specified in the applicable plan), multiplied by a
fraction the numerator of which is the number of days Executive was employed in
the year of termination and the denominator of which is the total number of days
in the year of termination;

8


--------------------------------------------------------------------------------


(iii)                               Stock options held by Executive at
termination shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted;

(iv)                              Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(v)                                 Disability benefits shall be payable in
accordance with the Company’s plans, programs and policies, and all deferral
arrangements under Section 5(d) will be settled in accordance with the plans and
programs governing the deferral; and

(vi)                              For the period extending from the date of
termination due to Disability until the date Executive reaches age 65 (or the
date Medicare coverage becomes available to Executive, if later) Executive shall
continue to participate in those employee and executive benefit plans and
programs under Section 5(b) to the extent such plans and programs provide
medical, disability and life insurance benefits (but not other benefits, such as
pension and retirement benefits, provided under Section 5(b)) in which Executive
was participating immediately prior to termination, the terms of which allow
Executive’s continued participation, as if Executive had continued in employment
with the Company during such period or, if the terms of such plans or programs
do not allow Executive’s continued participation, Executive shall be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits (of the type described in this Section 6(c)(vi)) Executive would have
received under such plans or programs had Executive continued to be employed
during such period following Executive’s termination until age 65 (or the date
Medicare coverage becomes available to Executive, if later), with such payments
to be made by the Company to Executive on a monthly basis (it being understood
that the Company payments to Executive attributable to these benefits will be
equal on an after-tax basis to the monthly premium cost to Executive to purchase
such benefits separately, which shall not exceed the highest risk premium
charged by a carrier having an investment grade or better credit rating).  The
foregoing notwithstanding, Executive must continue to satisfy the conditions set
forth in Section 10 in order to continue receiving the benefits provided under
this Section 6(c)(vi).

(d)                                 Other Terms of Payment Following Retirement,
Death, or Disability.  Nothing in this Section 6 shall limit the benefits
payable or provided in the event Executive’s employment terminates due to
Retirement, death, or Disability under the terms of plans or programs of the
Company more favorable to the Executive (or his beneficiaries) than the benefits
payable or provided under this Section 6 (except in the case of annual
incentives in lieu of which amounts are paid hereunder), including plans and
programs adopted after the date of this Agreement.  Amounts payable under this
Section 6 following Executive’s termination of employment, other than those
expressly payable following determination of performance for the year of
termination for purposes of annual incentive compensation or otherwise expressly
payable on a deferred basis as specified in this Section 6, will be paid in the
payroll period next following the payroll period in which Executive’s
termination of employment occurs; subject, however, to the provisions of Section
7(g) of this Agreement (relating to the six-month delay in payment of certain
benefits to Specified Employees as required by Section 409A of the Code). Any
payment due within such six-month period shall be delayed to the end of such
six-month period as required by Section 7(g). The Company will adjust the
payment to reflect the deferred payment date by multiplying the payment by the
product of the six-month CMT Treasury Bill annualized yield rate as published by
the U.S. Treasury for the date on which such payment would have been made but
for the delay multiplied by a fraction, the numerator of which is the number of
days by which such payment was delayed and the denominator of which is 365. The
Company will pay the adjusted payment at the beginning of the seventh month
following Executive’s termination of employment.  Notwithstanding the foregoing,
if calculation of the amounts payable by such payment

9


--------------------------------------------------------------------------------


date is not administratively practicable due to events beyond the control of
Executive (or Executive’s beneficiary or estate) and for reasons that are
commercially reasonable, payment will be made as soon as administratively
practicable in compliance with Section 409A of the Code and the Regulations. In
the event of Executive’s death during such six-month period, payment will be
made in the payroll period next following the payroll period in which
Executive’s death occurs.

7.                                       Termination of Employment For Reasons
Other Than Retirement, Death or Disability.

(a)                                  Termination by the Company for Cause.  The
Company may terminate the employment of Executive hereunder for Cause (as
defined in Section 8(a)) at any time.  At the time Executive’s employment is
terminated for Cause, the Term will terminate, all obligations of the Company
and Executive under Sections 1 through 5 of this Agreement will immediately
cease except for obligations which expressly continue after termination of
employment by the Company for Cause, and the Company will pay Executive at the
time specified in Section 7(g), and Executive will be entitled to receive, the
following:

(i)                                     Executive’s Compensation Accrued at
Termination (as defined in Section 8(c));

(ii)                                  All stock options, restricted stock and
deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

(iii)                               All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral, and all rights under any other benefit plan shall be governed by such
plan (subject to Section 5(b)).

(b)                                 Termination by Executive Other Than For Good
Reason.  Executive may terminate his employment hereunder voluntarily for
reasons other than Good Reason (as defined in Section 8(e)) at any time, upon 90
days’ written notice to the Company.  An election by Executive not to extend the
Term pursuant to Section 2 hereof shall be deemed to be a termination of
employment by Executive for reasons other than Good Reason at the date of
expiration of the Term, unless a Change in Control (as defined in Section 8(b))
occurs prior to, and there exists Good Reason at, such date of expiration.  At
the time Executive’s employment is terminated by Executive other than for Good
Reason the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease, and the
Company will pay Executive at the time specified in Section 7(g), and Executive
will be entitled to receive, the following:

(i)                                     Executive’s Compensation Accrued at
Termination;

(ii)                                  All stock options, restricted stock and
deferred stock awards, including outstanding PERS awards, and all other
long-term incentive awards will be governed by the terms of the plans and
programs under which the awards were granted; and

(iii)                               All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral, and all rights under any other benefit plan shall be governed by such
plan.

(c)                                  Termination by the Company Without Cause
Prior to or More than Two Years After a Change in Control.  The Company may
terminate the employment of Executive hereunder without Cause, if at the date of
termination no Change in Control has occurred or such date of termination is at
least two years after the most recent Change in Control, upon at least 90 days’
written notice to Executive.  The foregoing notwithstanding, the Company may
elect, by written notice to Executive, to terminate Executive’s positions
specified in Sections 1 and 3 and all other obligations of Executive and the
Company under Section 3 at a date earlier than the expiration of such 90-day
period, if so specified by the Company in the written notice, provided that
Executive shall be treated as an employee of the Company (without any assigned
duties) for all other purposes of this Agreement, including for purposes of
Sections 4 and 5, from such specified date until the expiration of such 90-day
period.  An election by the Company not to extend the Term pursuant to Section 2
hereof shall be deemed to be a termination of Executive’s employment by the
Company without Cause at the date of expiration of the Term and shall be subject
to this Section 7(c) if at the date of such termination no

10


--------------------------------------------------------------------------------


Change in Control has occurred or such date of termination is at least two years
after the most recent Change in Control; provided, however, that, if Executive
has attained age 65 at such date of termination, such termination shall be
deemed a Retirement of Executive.  At the time Executive’s employment is
terminated by the Company (i.e., at the expiration of such notice period), the
Term will terminate, all remaining obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except for
obligations which continue after termination of employment as expressly provided
herein), and the Company will pay Executive at the time specified in Section
7(g), and Executive will be entitled to receive, the following:

(i)                                     Executive’s Compensation Accrued at
Termination;

(ii)                                  Cash in an aggregate amount equal to two
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year.  The amount determined to be payable under this Section 7(c)(ii)
shall be paid in a lump sum;

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, a
lump sum amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in PERS or in other non-cash awards) for the year of
termination, multiplied by a fraction the numerator of which is the number of
days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options may be exercised),
such options shall be governed by the plans and programs and the agreements and
other documents pursuant to which such options were granted; except stock
options which were outstanding and “in-the-money” at the Effective Date, other
than such options which were granted either on February 15, 2000 and May 25,
2000 (all tranches), shall be governed by the terms of the plans and agreements
governing such options;

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(vi)                              All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral;

(vii)                           All rights under any other benefit plan shall be
governed by such plan (subject to Section 5(b)); and

(viii)                        For a period of two years after such termination
(but not after Executive attains age 65 or the date Medicare coverage becomes
available to Executive, if later), Executive shall continue to participate in
those employee and executive benefit plans and programs under Section 5(b) to
the extent such plans and programs provide medical, disability and life
insurance benefits (but not other benefits, such as pension and retirement
benefits, provided under Section 5(b)) in which Executive was participating
immediately prior to termination, the terms of which allow Executive’s continued

11


--------------------------------------------------------------------------------


participation, as if Executive had continued in employment with the Company
during such period; provided, however, that such participation shall terminate,
or the benefits under such plans and programs shall be reduced, if and to the
extent Executive becomes covered (or is eligible to become covered) by plans of
a subsequent employer or other entity to which Executive provides services
during such period providing comparable benefits.  If the terms of the Company
plans and programs referred to in this Section 7(c)(viii) do not allow
Executive’s continued participation, Executive shall be paid cash payments
equivalent on an after-tax basis to the value of the additional benefits
described in this Section 7(c)(viii) Executive would have received under such
plans or programs had Executive continued to be employed during such period,
with such payments to be made by the Company to Executive on a monthly basis (it
being understood that the Company payments to Executive attributable to these
benefits will be equal on an after-tax basis to the monthly premium cost to
Executive to purchase such benefits separately, which shall not exceed the
highest risk premium charged by a carrier having an investment grade or better
credit rating); provided, however, that Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 7(c)(viii).  Executive agrees to promptly notify the
Company of any employment or other arrangement by which Executive provides
services during the benefits-continuation period and of the nature and extent of
benefits for which Executive becomes eligible during such period which would
reduce or terminate benefits under this Section 7(c)(viii); and the Company
shall be entitled to recover from Executive any payments and the fair market
value of benefits previously made or provided to Executive hereunder which would
not have been paid under this Section 7(c)(viii) if the Company had received
adequate prior notice as required by this sentence.

(d)                                 Termination by Executive for Good Reason
Prior to or More than Two Years After a Change in Control.  Executive may
terminate his employment hereunder for Good Reason, prior to a Change in Control
or after the second anniversary of the most recent Change in Control, upon 90
days’ written notice to the Company; provided, however, that, if the Company has
corrected the basis for such Good Reason within 30 days after receipt of such
notice, Executive may not terminate his employment for Good Reason, and
therefore Executive’s notice of termination will automatically become null and
void.  At the time Executive’s employment is terminated by Executive for Good
Reason (i.e., at the expiration of such notice period), the Term will terminate,
all obligations of the Company and Executive under Sections 1 through 5 of this
Agreement will immediately cease (except for obligations which continue after
termination of employment as expressly provided herein), and the Company will
pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

(i)                                     Executive’s Compensation Accrued at
Termination;

(ii)                                  Cash in an aggregate amount equal to two
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year.  The amount determined to be payable under this Section 7(d)(ii)
shall be paid in a lump sum;

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, a
lump sum amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in PERS or in other non-cash awards) for the year of
termination, multiplied by a fraction the numerator of which is the number of
days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and, in other respects (including
the period following termination during which such options may be exercised),
such options shall be governed by the plans and programs and the agreements and
other documents pursuant to which

12


--------------------------------------------------------------------------------


such options were granted; provided, however, that (A) stock options which were
outstanding and “in-the-money” at the Effective date, other than such options
which were granted either on February 15, 2000 and May 25, 2000 (all tranches),
shall be governed by the terms of the plans and agreements governing such
options, and (B) no acceleration of vesting and exercisability of any option
granted on or after January 1, 2006 shall apply under this Section 7(d)(iv) if
Executive’s Good Reason is based solely on Good Reason as defined in Section
8(e)(ix);

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, except the
foregoing provisions of this Section 7(d)(v) shall not apply to any PERS or
other performance-based equity award or long-term incentive award earned for
performance in a performance period beginning on or after January 1, 2006 or any
non-performance-based equity award granted on or after January 1, 2006
(including the RSUs granted as of January 3, 2006) if Executive’s Good Reason is
based solely on Good Reason as defined in Section 8(e)(ix); and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(vi)                              All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral;

(vii)                           All rights under any other benefit plan shall be
governed by such plan (subject to Section 5(b)); and

(viii)                        For a period of two years after such termination
(but not after Executive attains age 65 or the date Medicare coverage becomes
available to Executive, if later), Executive shall continue to participate in
those employee and executive benefit plans and programs under Section 5(b) to
the extent such plans and programs provide medical, disability and life
insurance benefits (but not other benefits, such as pension and retirement
benefits, provided under Section 5(b)) in which Executive was participating
immediately prior to termination, the terms of which allow Executive’s continued
participation, as if Executive had continued in employment with the Company
during such period; provided, however, that such participation shall terminate,
or the benefits under such plans and programs shall be reduced, if and to the
extent Executive becomes covered (or is eligible to become covered) by plans of
a subsequent employer or other entity to which Executive provides services
during such period providing comparable benefits.  If the terms of the Company
plans and programs referred to in this Section 7(d)(viii) do not allow
Executive’s continued participation, Executive shall instead be paid cash
payments equivalent on an after-tax basis to the value of the additional
benefits described in this Section 7(d)(viii) Executive would have received
under such plans or programs had Executive continued to be employed during such
period, with such payments to be made by the Company to Executive on a monthly
basis (it being understood that the Company payments to Executive attributable
to these benefits will be equal on an after-tax basis to the monthly premium
cost to Executive to purchase such benefits separately, which shall not exceed
the highest risk premium charged by a carrier having an investment grade or
better credit rating); provided, however, that Executive must continue to
satisfy the conditions set forth in Section 10 in order to continue receiving
the benefits provided under this Section 7(d)(viii).  Executive agrees to
promptly notify the Company of any employment or other arrangement by which
Executive provides services during the benefits-continuation period and of the
nature and extent of benefits for which Executive becomes eligible during such
period which would reduce or terminate benefits under this Section 7(d)(viii);
and the Company shall be entitled to recover from Executive any payments and the
fair market value of benefits previously made or provided to Executive hereunder
which would not have been paid under this Section 7(d)(viii) if the Company had
received adequate prior notice as required by this sentence.

13


--------------------------------------------------------------------------------


If any payment or benefit under this Section 7(d) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(d).

(e)                                  Termination by the Company Without Cause
Within Two Years After a Change in Control.  The Company may terminate the
employment of Executive hereunder without Cause, simultaneously with or within
two years after a Change in Control, upon at least 90 days’ written notice to
Executive.  The foregoing notwithstanding, the Company may elect, by written
notice to Executive, to terminate Executive’s positions specified in Sections 1
and 3 and all other obligations of Executive and the Company under Section 3 at
a date earlier than the expiration of such 90-day notice period, if so specified
by the Company in the written notice, provided that Executive shall be treated
as an employee of the Company (without any assigned duties) for all other
purposes of this Agreement, including for purposes of Sections 4 and 5, from
such specified date until the expiration of such 90-day period.  An election by
the Company not to extend the Term pursuant to Section 2 hereof shall be deemed
to be a termination of Executive’s employment by the Company without Cause at
the date of expiration of the Term and shall be subject to this Section 7(e) if
the date of such termination coincides with or is within two years after a
Change in Control; provided, however, that, if Executive has attained age 65 at
such date of termination, such termination shall be deemed a Retirement of
Executive.  At the time Executive’s employment is terminated by the Company
(i.e., at the expiration of such notice period), the Term will terminate, all
remaining obligations of the Company and Executive under Sections 1 through 5 of
this Agreement will immediately cease (except for obligations which continue
after termination of employment as expressly provided herein), and the Company
will pay Executive at the time specified in Section 7(g), and Executive will be
entitled to receive, the following:

(i)                                     Executive’s Compensation Accrued at
Termination;

(ii)                                  Cash in an aggregate amount equal to three
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of (x) the portion
of Executive’s annual target incentive compensation potentially payable in cash
to Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the year of termination or (y) the portion of Executive’s annual
incentive compensation that became payable in cash to Executive (i.e., excluding
the portion payable in PERS or in other non-cash awards) for the latest year
preceding the year of termination based on performance actually achieved in that
latest year. The amount determined to be payable under this Section 7(e)(ii)
shall be paid in a lump sum;

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, a
lump sum amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in PERS or in other non-cash awards) for the year of
termination, multiplied by a fraction the numerator of which is the number of
days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options granted on or
after the date hereof shall remain outstanding and exercisable until the stated
expiration date of the Option as though Executive’s employment did not
terminate, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects,

14


--------------------------------------------------------------------------------


such awards shall be governed by the plans and programs and the agreements and
other documents pursuant to which such awards were granted;

(vi)                              All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral;

(vii)                           All rights under any other benefit plan shall be
governed by such plan (subject to Section 5(b)); provided, however, that for
purposes of any retirement benefit payable under Section 5(b)(iv) or any other
non-qualified defined benefit program under which Executive is eligible for
benefits, Executive will be credited with three additional years of age (for all
purposes) and three additional years of service (for purposes of vesting and
determining retirement benefits based on the number of years of service); and

(viii)                        For a period of three years after such termination
(but not after Executive attains age 65 or the date Medicare coverage becomes
available to Executive, if later), Executive shall continue to participate in
those employee and executive benefit plans and programs under Section 5(b) to
the extent such plans and programs provide medical, disability and life
insurance benefits (but not other benefits, such as pension and retirement
benefits, provided under Section 5(b)) in which Executive was participating
immediately prior to termination, the terms of which allow Executive’s continued
participation, as if Executive had continued in employment with the Company
during such period; provided, however, that such participation shall terminate,
or the benefits under such plans and programs shall be reduced, if and to the
extent Executive becomes covered (or is eligible to become covered) by plans of
a subsequent employer or other entity to which Executive provides services
during such period providing comparable benefits.  If the terms of the Company
plans and programs referred to in this Section 7(e)(viii) do not allow
Executive’s continued participation, Executive shall be paid cash payments
equivalent on an after-tax basis to the value of the additional benefits
described in this Section 7(e)(viii) Executive would have received under such
plans or programs had Executive continued to be employed during such period,
with such payments to be made by the Company to Executive on a monthly basis (it
being understood that the Company payments to Executive attributable to these
benefits will be equal on an after-tax basis to the monthly premium cost to
Executive to purchase such benefits separately, which shall not exceed the
highest risk premium charged by a carrier having an investment grade or better
credit rating); provided, however, that Executive must continue to satisfy the
conditions set forth in Section 10 in order to continue receiving the benefits
provided under this Section 7(e)(viii).  Executive agrees to promptly notify the
Company of any employment or other arrangement by which Executive provides
services during the benefits-continuation period and of the nature and extent of
benefits for which Executive becomes eligible during such period which would
reduce or terminate benefits under this Section 7(e)(viii); and the Company
shall be entitled to recover from Executive any payments and the fair market
value of benefits previously made or provided to Executive hereunder which would
not have been paid under this Section 7(e)(viii) if the Company had received
adequate prior notice as required by this sentence.

(f)                                    Termination by Executive for Good Reason
Within Two Years After a Change in Control.  Executive may terminate his
employment hereunder for Good Reason, simultaneously with or within two years
after a Change in Control, upon 90 days’ written notice to the Company;
provided, however, that, if the Company has corrected the basis for such Good
Reason within 30 days after receipt of such notice, Executive may not terminate
his employment for Good Reason, and therefore Executive’s notice of termination
will automatically become null and void.  At the time Executive’s employment is
terminated by Executive for Good Reason (i.e., at the expiration of such notice
period), the Term will terminate, all obligations of the Company and Executive
under Sections 1 through 5 of this Agreement will immediately cease (except for
obligations which continue after termination of employment as expressly provided
herein), and the Company will pay Executive at the time specified in Section
7(g), and Executive will be entitled to receive, the following:

(i)                                     Executive’s Compensation Accrued at
Termination;

(ii)                                  Cash in an aggregate amount equal to three
times the sum of (A) Executive’s Base Salary under Section 4(a) immediately
prior to termination plus (B) an amount equal to the greater of

15


--------------------------------------------------------------------------------


(x) the portion of Executive’s annual target incentive compensation potentially
payable in cash to Executive (i.e., excluding the portion payable in PERS or in
other non-cash awards) for the year of termination or (y) the portion of
Executive’s annual incentive compensation that became payable in cash to
Executive (i.e., excluding the portion payable in PERS or in other non-cash
awards) for the latest year preceding the year of termination based on
performance actually achieved in that latest year.  The amount determined to be
payable under this Section 7(f)(ii) shall be paid in a lump sum;

(iii)                               In lieu of any annual incentive compensation
under Section 4(b) for the year in which Executive’s employment terminated, a
lump sum amount equal to the portion of Executive’s annual target incentive
compensation potentially payable in cash to Executive (i.e., excluding the
portion payable in PERS or in other non-cash awards) for the year of
termination, multiplied by a fraction the numerator of which is the number of
days Executive was employed in the year of termination and the denominator of
which is the total number of days in the year of termination;

(iv)                              Stock options held by Executive at
termination, if not then vested and exercisable, will become fully vested and
exercisable at the date of such termination, and any such options granted on or
after the date hereof shall remain outstanding and exercisable until the stated
expiration date of the Option as though Executive’s employment did not
terminate, and, in other respects, such options shall be governed by the plans
and programs and the agreements and other documents pursuant to which such
options were granted;

(v)                                 Any performance objectives upon which the
earning of performance-based restricted stock and deferred stock awards,
including outstanding PERS awards, and other long-term incentive awards is
conditioned shall be deemed to have been met at target level at the date of
termination, and restricted stock and deferred stock awards, including
outstanding PERS awards, and other long-term incentive awards (to the extent
then or previously earned, in the case of performance-based awards) shall become
fully vested and non-forfeitable at the date of such termination, and, in other
respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted;

(vi)                              All deferral arrangements under Section 5(d)
will be settled in accordance with the plans and programs governing the
deferral;

(vii)                           All rights under any other benefit plan shall be
governed by such plan (subject to Section 5(b)); provided, however, that for
purposes of any retirement benefit payable under Section 5(b)(iv) or any other
non-qualified defined benefit program under which Executive is eligible for
benefits, Executive will be credited with three additional years of age (for all
purposes) and three additional years of service (for purposes of vesting and
determining retirement benefits based on the number of years of service) unless
Executive’s Good Reason is based solely on Good Reason as defined in Section
8(e)(ix); and

(viii)                        For a period of three years after such termination
(but not after Executive attains age 65 or the date Medicare coverage becomes
available to Executive, if later), Executive shall continue to participate in
those employee and executive benefit plans and programs under Section 5(b) to
the extent such plans and programs provide medical, disability and life
insurance benefits (but not other benefits, such as pension and retirement
benefits, provided under Section 5(b)) in which Executive was participating
immediately prior to termination, the terms of which allow Executive’s continued
participation, as if Executive had continued in employment with the Company
during such period; provided, however, that such participation shall terminate,
or the benefits under such plans and programs shall be reduced, if and to the
extent Executive becomes covered (or is eligible to become covered) by plans of
a subsequent employer or other entity to which Executive provides services
during such period providing comparable benefits.  If the terms of the Company
plans and programs referred to in this Section 7(f)(viii) do not allow
Executive’s continued participation, Executive shall be paid cash payments
equivalent on an after-tax basis to the value of the additional benefits
described in this Section 7(f)(viii) Executive would have received under such
plans or programs had Executive continued to be employed during such period,
with such payments to be made by the Company to

16


--------------------------------------------------------------------------------


Executive on a monthly basis (it being understood that the Company payments to
Executive attributable to these benefits will be equal on an after-tax basis to
the monthly premium cost to Executive to purchase such benefits separately,
which shall not exceed the highest risk premium charged by a carrier having an
investment grade or better credit rating); provided, however, that Executive
must continue to satisfy the conditions set forth in Section 10 in order to
continue receiving the benefits provided under this Section 7(f)(viii). 
Executive agrees to promptly notify the Company of any employment or other
arrangement by which Executive provides services during the
benefits-continuation period and of the nature and extent of benefits for which
Executive becomes eligible during such period which would reduce or terminate
benefits under this Section 7(f)(viii); and the Company shall be entitled to
recover from Executive any payments and the fair market value of benefits
previously made or provided to Executive hereunder which would not have been
paid under this Section 7(f)(viii) if the Company had received adequate prior
notice as required by this sentence.

If any payment or benefit under this Section 7(f) is based on Base Salary or
other level of compensation or benefits at the time of Executive’s termination
and if a reduction in such Base Salary or other level of compensation or benefit
was the basis for Executive’s termination for Good Reason, then the Base Salary
or other level of compensation in effect before such reduction shall be used to
calculate payments or benefits under this Section 7(f).

(g)                                 Other Terms Relating to Certain Terminations
of Employment; Delayed Payments Under Section 409A.  Whether a termination is
deemed to be at or within two years after a Change in Control for purposes of
Sections 7(c), (d), (e), or (f) is determined at the date of termination,
regardless of whether the Change in Control had occurred at the time a notice of
termination was given.  In the event Executive’s employment terminates for any
reason set forth in Section 7(b) through (f), Executive will be entitled to the
benefit of any terms of plans or agreements applicable to Executive which are
more favorable than those specified in this Section 7 (except in the case of
annual incentives in lieu of which amounts are paid hereunder).  Amounts payable
under this Section 7 following Executive’s termination of employment, other than
those expressly payable on a deferred basis as specified in this Section 7, will
be paid in the calendar year next following the calendar year in which
Executive’s termination of employment occurs or in the payroll period next
following the payroll period in which Executive’s death occurs, if earlier,
except as otherwise provided in this Section 7 or Section 8(c).  Anything in
this Agreement to the contrary notwithstanding, payments to be made under this
Agreement upon termination of Executive’s employment which are subject to
Section 409A of the Code shall not be paid until at least six months following
such termination of employment if Executive is a Specified Employee as defined
in Section 8(g) on the date of his termination of employment.  Any payment due
within such six-month period shall be delayed to the end of such six-month
period. The Company will adjust the payment to reflect the deferred payment date
by multiplying the payment by the product of the six-month CMT Treasury Bill
annualized yield rate as published by the U.S. Treasury for the date on which
such payment would have been made but for the delay multiplied by a fraction,
the numerator of which is the number of days by which such payment was delayed
and the denominator of which is 365. The Company will pay the adjusted payment
at the beginning of the seventh month following Executive’s termination of
employment.  Notwithstanding the foregoing, if calculation of the amounts
payable by such payment date is not administratively practicable due to events
beyond the control of Executive (or Executive’s beneficiary or estate) and for
reasons that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with Section 409A of the Code and the
Regulations. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.

8.                                       Definitions Relating to Termination
Events.

(a)                                  “Cause.”  For purposes of this Agreement,
“Cause” shall mean Executive’s

(i)                                     willful and continued failure to
substantially perform his duties hereunder (other than any such failure
resulting from incapacity due to physical or mental illness or disability or any
failure after the issuance of a notice of termination by Executive for Good
Reason) which failure is demonstrably and materially damaging to the financial
condition or reputation of the Company and/or its subsidiaries, and which
failure continues more than 48 hours after a written demand for substantial

17


--------------------------------------------------------------------------------


performance is delivered to Executive by the Board, which demand specifically
identifies the manner in which the Board believes that Executive has not
substantially performed his duties hereunder and the demonstrable and material
damage caused thereby; or

(ii)                                  the willful engaging by Executive in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

No act, or failure to act, on the part of Executive shall be deemed “willful”
unless done, or omitted to be done, by Executive not in good faith and without
reasonable belief that his action or omission was in the best interest of the
Company.  Notwithstanding the foregoing, Executive shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Executive a copy of the resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board (after reasonable notice to Executive and an opportunity
for Executive, together with Executive’s counsel, to be heard before the Board)
finding that, in the good faith opinion of the Board, Executive was guilty of
conduct set forth above in this definition and specifying the particulars
thereof in detail.

(b)                                 “Change in Control.” For purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

(i)                                     any “Person,” as such term is used for
purposes of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then-outstanding securities;

(ii)                                  during any period of twenty-four months
(not including any period prior to the effectiveness of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than (A) a director nominated by a Person who has entered
into an agreement with the Company to effect a transaction described in Sections
(8)(b)(i), (iii) or (iv) hereof, (B) a director nominated by any Person
(including the Company) who publicly announces an intention to take or to
consider taking actions (including, but not limited to, an actual or threatened
proxy contest) which if consummated would constitute a Change in Control or (C)
a director nominated by any Person who is the Beneficial Owner, directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s securities) whose election by the Board
or nomination for election by the Company’s stockholders was approved in advance
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority thereof;

(iii)                               the stockholders of the Company approve any
transaction or series of transactions under which the Company is merged or
consolidated with any other company, other than a merger or consolidation (A)
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 66 2/3% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation and (B) after which no Person holds 20% or more of the
combined voting power of the then-outstanding securities of the Company or such
surviving entity;

(iv)                              the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets;
or

18


--------------------------------------------------------------------------------


(v)                                 the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Change in Control has occurred.

(c)                                  “Compensation Accrued at Termination.”  For
purposes of this Agreement, “Compensation Accrued at Termination” means the
following:

(i)                                     The unpaid portion of annual base salary
at the rate payable, in accordance with Section 4(a) hereof, at the date of
Executive’s termination of employment, pro rated through such date of
termination, payable in a lump sum at the time specified in Section 6(d) or
Section 7(g), as the case may be;

(ii)                                  All vested, nonforfeitable amounts owing
or accrued at the date of Executive’s termination of employment under any
compensation and benefit plans, programs, and arrangements set forth or referred
to in Sections 4(b) and 5(a) and 5(b) hereof (including any earned and vested
annual incentive compensation, and long-term incentive award) in which Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued; and

(iii)                               Reasonable business expenses and
disbursements incurred by Executive prior to Executive’s termination of
employment, to be reimbursed to Executive, as authorized under Section 5(f), in
accordance the Company’s reimbursement policies as in effect at the date of such
termination, payable in a lump sum at the time specified in Section 6(d) or
Section 7(g), as the case may be.

(d)                                 “Disability.”  For purposes of this
Agreement, “Disability” means Executive’s absence from the full-time performance
of Executive’s duties hereunder for six consecutive months as a result of his
incapacity due to physical or mental illness or disability, and, within 30 days
after written notice of termination is thereafter given by the Company,
Executive shall have not returned to the full-time performance of such duties.

(e)                                  “Good Reason.”  For purposes of this
Agreement, “Good Reason” shall mean, without Executive’s express written
consent, the occurrence of any of the following circumstances unless, in the
case of subsections (i), (iv), (vi) or (viii) hereof, such circumstances are
fully corrected prior to the date of termination specified in the notice of
termination given in respect thereof:

(i)                                     the assignment to Executive of duties
inconsistent with Executive’s position and status hereunder, or an alteration,
adverse to Executive, in the nature of Executive’s duties, responsibilities, and
authorities, Executive’s positions or the conditions of Executive’s employment
from those specified in Section 3 or otherwise hereunder (other than inadvertent
actions which are promptly remedied); for this purpose, it shall constitute
“Good Reason” under this subsection (e)(i) if Executive shall be required to
report to and take direction from any person or body other than the Chief
Executive Officer of the Company and the Board, except the foregoing shall not
constitute Good Reason if occurring in connection with the termination of
Executive’s employment for Cause, Disability, Retirement, as a result of
Executive’s death, or as a result of action by or with the consent of Executive;
for purposes of this Section 8(e)(i), references to the Company (and the Board
and stockholders of the Company) refer to the ultimate parent company (and its
board and stockholders) succeeding the Company following an acquisition in which
the corporate existence of the Company continues, in accordance with Section
12(b);

(ii)                                  (A) a reduction by the Company in
Executive’s Base Salary, (B) the setting of Executive’s annual target incentive
opportunity or payment of earned annual incentive in amounts less than specified
under or otherwise not in conformity with Section 4 hereof, (C) a change in
compensation or benefits not in conformity with Section 5, or (D) a reduction,
after a Change in Control in perquisites from the level of such perquisites as
in effect immediately prior to the Change in Control or as the same may have
been increased from time to time after the Change in Control except for
across-the-board perquisite reductions similarly affecting all senior executives
of the Company and all senior executives of any Person in control of the
Company;

19


--------------------------------------------------------------------------------


(iii)                               the relocation of the principal place of
Executive’s employment not in conformity with Section 3(b) hereof; for this
purpose, required travel on the Company’s business will not constitute a
relocation so long as the extent of such travel is substantially consistent with
Executive’s customary business travel obligations in periods prior to the
Restatement Date.  During a reasonable period following the Restatement Date,
Executive will make the transition between the principal place of his employment
prior to the Restatement Date (governed by the Agreement as then in effect) and
the principal place of employment specified in Section 3(b) as of the
Restatement Date. Such transition will not be deemed to breach Section 3(b) or
give rise to Good Reason hereunder;

(iv)                              the failure by the Company to pay to Executive
any portion of Executive’s compensation or to pay to Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company within seven days of the date such compensation is due;

(v)                                 the failure by the Company to continue in
effect any material compensation or benefit plan in which Executive participated
immediately prior to a Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable, both in terms of the amounts of compensation or
benefits provided and the level of Executive’s participation relative to other
participants, as existed at the time of the Change in Control;

(vi)                              the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Agreement, as contemplated in
Section 12(b) hereof, in a form reasonably acceptable to Executive;

(vii)                           any election by the Company not to extend the
Term of this Agreement at the next possible extension date under Section 2
hereof, unless Executive will have attained age 65 at or before such extension
date;

(viii)                        any other failure by the Company to perform any
material obligation under, or breach by the Company of any material provision
of, this Agreement; or

(ix)                                Executive determines, in his sole
discretion, that any other circumstance constitutes “Good Reason” or otherwise
determines to terminate his employment hereunder, subject to 90 days’ notice.

(f)                        “Potential Change in Control”  For purposes of this
Agreement, a “Change in Control” shall be deemed to have occurred if, during the
term of this Agreement:

(i)                                     the Company enters into an agreement,
the consummation of which would result in the occurrence of a Change in Control;

(ii)                                  any Person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; or

(iii)                               the Board adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.

(g)                     “Specified Employee” For purposes of this Agreement, a
“Specified Employee” shall mean an employee of the Company who satisfies the
requirements for being designated a “key employee” under Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code at any time during a calendar year, in which case such employee
shall be considered a Specified Employee for the twelve-month period beginning
on the first day of the fourth month immediately following the end of such
calendar year. Notwithstanding the foregoing, all employees who are nonresident
aliens during an entire calendar year are excluded for purposes of determining
which employees meet the requirements of Section 416(i)(1)(A)(i), (ii) or (iii)
of the Code without regard to Section 416(i)(5) of the Code for such calendar
year. The term “nonresident

20


--------------------------------------------------------------------------------


alien” as used herein shall have the meaning set forth in Regulations Section
1.409A-1(j).  In the event of any corporate spinoff or merger, the determination
of which employees meet the requirements of Section 416(i)(1)(A)(i), (ii) or
(iii) of the Code without regard to Section 416(i)(5) of the Code for any
calendar year shall be determined in accordance with Regulations Section
1.409A-1(i)(2).

9.                                                   Rabbi Trust Obligation Upon
Potential Change in Control; Excise Tax-Related Provisions.

(a)                      Rabbi Trust Funded Upon Potential Change in Control. In
the event of a Potential Change in Control or Change in Control, the Company
shall, not later than 15 days thereafter, have established one or more rabbi
trusts and shall deposit therein cash in an amount sufficient to provide for
full payment of all potential obligations of the Company that would arise
assuming consummation of a Change in Control, or has arisen in the case of an
actual Change in Control, and a subsequent termination of Executive’s employment
under Section 7(e) or 7(f). Such rabbi trust(s) shall be irrevocable and shall
provide that the Company may not, directly or indirectly, use or recover any
assets of the trust(s) until such time as all obligations which potentially
could arise hereunder have been settled and paid in full, subject only to the
claims of creditors of the Company in the event of insolvency or bankruptcy of
the Company; provided, however, that if no Change in Control has occurred within
two years after such Potential Change in Control, such rabbi trust(s) shall at
the end of such two-year period become revocable and may thereafter be revoked
by the Company.

(b)                     Gross-up If Excise Tax Would Apply.  In the event
Executive becomes entitled to any amounts or benefits payable in connection with
a Change in Control or other change in control (whether or not such amounts are
payable pursuant to this Agreement) (the “Severance Payments”), if any of such
Severance Payments are subject to the tax (the “Excise Tax”) imposed by Section
4999 of the Internal Revenue Code (or any similar federal, state or local tax
that may hereafter be imposed) (the “Code”), the Company shall pay to Executive
at the time specified in Section 9(b)(iii) hereof an additional amount (the
“Gross-Up Payment”) such that the net amount retained by Executive, after
deduction of any Excise Tax on the Total Payments (as hereinafter defined) and
any federal, state and local income tax and Excise Tax upon the payment provided
for by Section 9(b)(i), shall be equal to the Total Payments.

(i)                                     For purposes of determining whether any
of the Severance Payments will be subject to the Excise Tax and the amount of
such Excise Tax:

(A)                              any other payments or benefits received or to
be received by Executive in connection with a Change in Control or Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Company, any Person whose
actions result in a Change in Control or any Person affiliated with the Company
or such Person) (which, together with the Severance Payments, constitute the
“Total Payments”) shall be treated as “parachute payments” within the meaning of
Section 280G(b)(2) of the Code, and all “excess parachute payments” within the
meaning of Section 280G(b)(1) of the Code shall be treated as subject to the
Excise Tax, unless in the opinion of nationally-recognized tax counsel selected
by Executive such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the base amount
within the meaning of Section 280G(b)(3) of the Code, or are otherwise not
subject to the Excise Tax;

(B)                                the amount of the Total Payments which shall
be treated as subject to the Excise Tax shall be equal to the lesser of (x) the
total amount of the Total Payments and (y) the amount of excess parachute
payments within the meaning of Section 280G(b)(1) of the Code (after applying
Section 9(b)(i)(A) hereof); and

(C)                                the value of any non-cash benefits or any
deferred payments or benefit shall be determined by a nationally-recognized
accounting firm selected by Executive in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

21


--------------------------------------------------------------------------------


(ii)                                  For purposes of determining the amount of
the Gross-Up Payment, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of Executive’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In the event that the Excise Tax is subsequently determined to be less
than the amount taken into account hereunder at the time of termination of
Executive’s employment, Executive shall repay to the Company within ten days
after the time that the amount of such reduction in Excise Tax is finally
determined the portion of the Gross-Up Payment attributable to such reduction
(plus the portion of the Gross-Up Payment attributable to the Excise Tax and
federal and state and local income tax imposed on the Gross-Up Payment being
repaid by Executive if such repayment results in a reduction in Excise Tax
and/or federal and state and local income tax deduction) plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. In the event that the Excise Tax is determined to exceed the amount taken
into account hereunder at the time of the termination of Executive’s employment
(including by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional gross-up payment in respect of such excess within ten days after the
time that the amount of such excess is finally determined.

(iii)                               The payments provided for in this Section
9(b) shall be made on the fifteenth day following the date of Executive’s
termination of employment; provided, however, that if the amount of such
payments cannot be finally determined on or before such day, the Company shall
pay to Executive on such day an estimate, as determined in good faith by the
Company, of the minimum amount of such payments and shall pay the remainder of
such payments (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code) as soon as administratively practicable in compliance
with Section 409A of the Code and the Regulations thereunder but in no event
later than the thirtieth day after the date of Executive’s termination of
employment subject, however, to any delay in the payment date as a result of
Section 7(g) of this Agreement (relating to the six-month delay in payment of
certain benefits to Specified Employees as required by Section 409A of the
Code).  In the event that the amount of the estimated payments exceeds the
amount subsequently determined to have been due, such excess shall constitute a
loan by the Company to Executive, payable on the fifteenth day after the demand
by the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code).

(iv)                              All determinations under this Section 9(b)
shall be made at the expense of the Company by a nationally recognized public
accounting firm selected by Executive, and such determination shall be binding
upon Executive and the Company.

10.                                             Non-Competition and
Non-Disclosure; Executive Cooperation; Non-Disparagement.

(a)                      Non-Competition. Without the consent in writing of the
Board, Executive will not, at any time during the Term and for a period of two
years following termination of Executive’s employment for any reason, acting
alone or in conjunction with others, directly or indirectly (i) engage (either
as owner, investor, partner, stockholder, employer, employee, consultant,
advisor, or director) in any business in which he has been directly engaged on
behalf of the Company or any affiliate, or has supervised as an executive
thereof, during the last two years prior to such termination, or which was
engaged in or planned by the Company or an affiliate at the time of such
termination, in any geographic area in which such business was conducted or
planned to be conducted; (ii) induce any customers of the Company or any of its
affiliates with whom Executive has had contacts or relationships, directly or
indirectly, during and within the scope of his employment with the Company or
any of its affiliates, to curtail or cancel their business with the Company or
any such affiliate; (iii) induce, or attempt to influence, any employee of the
Company or any of its affiliates to terminate employment; or (iv) solicit, hire
or retain as an employee or independent contractor, or assist any third party in
the solicitation, hire, or retention as an employee or independent contractor,
any person who during the previous 12 months was an employee of the Company or
any affiliate; provided, however, that the limitation contained

22


--------------------------------------------------------------------------------


in clause (i) above shall not apply if Executive’s employment is terminated as a
result of a termination by the Company without Cause within two years following
a Change in Control or is terminated by Executive for Good Reason within two
years following a Change in Control, and provided further, that activities
engaged in by or on behalf of the Company are not restricted by this covenant.
The provisions of subparagraphs (i), (ii), (iii), and (iv) above are separate
and distinct commitments independent of each of the other subparagraphs.  It is
agreed that the ownership of not more than one percent of the equity securities
of any company having securities listed on an exchange or regularly traded in
the over-the-counter market shall not, of itself, be deemed inconsistent with
clause (i) of this Section 10(a).

(b)                     Non-Disclosure; Ownership of Work. Executive shall not,
at any time during the Term and thereafter (including following Executive’s
termination of employment for any reason), disclose, use, transfer, or sell,
except in the course of employment with or other service to the Company, any
proprietary information, secrets, organizational or employee information, or
other confidential information belonging or relating to the Company and its
affiliates and customers so long as such information has not otherwise been
disclosed or is not otherwise in the public domain, except as required by law or
pursuant to legal process. In addition, upon termination of employment for any
reason, Executive will return to the Company or its affiliates all documents and
other media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive’s work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

(c)                      Cooperation With Regard to Litigation.  Executive
agrees to cooperate with the Company, during the Term and thereafter (including
following Executive’s termination of employment for any reason), by making
himself available to testify on behalf of the Company or any subsidiary or
affiliate of the Company, in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company, or any
subsidiary or affiliate of the Company, in any such action, suit, or proceeding,
by providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as requested. The Company agrees to
reimburse the Executive, on an after-tax basis, for all expenses actually
incurred in connection with his provision of testimony or assistance.

(d)                     Non-Disparagement. Executive shall not, at any time
during the Term and thereafter, make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations.  Notwithstanding the foregoing,
nothing in this Agreement shall preclude Executive from making truthful
statements that are required by applicable law, regulation or legal process.

(e)                      Release of Employment Claims.  Executive agrees, as a
condition to receipt of any termination payments and benefits provided for in
Sections 6 and 7 herein (other than Compensation Accrued at Termination), that
he will execute a general release agreement, in a form satisfactory to the
Company, releasing any and all claims arising out of Executive’s employment
other than enforcement of this Agreement and rights to indemnification under any
agreement, law, Company organizational document or policy, or otherwise.

(f)                        Forfeiture of Outstanding Options.  The provisions of
Sections 6 and 7 notwithstanding, if Executive willfully and materially fails to
substantially comply with any restrictive covenant under this Section 10 or
willfully and materially fails to substantially comply with any material
obligation under this Agreement, all options to purchase Common Stock granted by
the Company and then held by Executive or a transferee of Executive shall be
immediately forfeited and thereupon such options shall be cancelled.
Notwithstanding the foregoing, Executive shall not forfeit any option unless and
until there shall have been delivered to him, within

23


--------------------------------------------------------------------------------


six months after the Board (i) had knowledge of conduct or an event allegedly
constituting grounds for such forfeiture and (ii) had reason to believe that
such conduct or event could be grounds for such forfeiture, a copy of a
resolution duly adopted by a majority affirmative vote of the membership of the
Board (excluding Executive) at a meeting of the Board called and held for such
purpose (after giving Executive reasonable notice specifying the nature of the
grounds for such forfeiture and not less than 30 days to correct the acts or
omissions complained of, if correctable, and affording Executive the
opportunity, together with his counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, Executive has engaged and
continues to engage in conduct set forth in this Section 10(f) which constitutes
grounds for forfeiture of Executive’s options; provided, however, that if any
option is exercised after delivery of such notice and the Board subsequently
makes the determination described in this sentence, Executive shall be required
to pay to the Company an amount equal to the difference between the aggregate
value of the shares acquired upon such exercise at the date of the Board
determination and the aggregate exercise price paid by Executive. Any such
forfeiture shall apply to such options notwithstanding any term or provision of
any option agreement. In addition, options granted to Executive on or after
January 1, 2000, and gains resulting from the exercise of such options, shall be
subject to forfeiture in accordance with the Company’s standard policies
relating to such forfeitures and clawbacks, as such policies are in effect at
the time of grant of such options.

(g)                     Survival. The provisions of this Section 10 shall
survive the termination of the Term and any termination or expiration of this
Agreement.

11.                                             Governing Law; Disputes;
Arbitration.

(a)                      Governing Law.  This Agreement is governed by and is to
be construed, administered, and enforced in accordance with the laws of the
State of Connecticut, without regard to conflicts of law principles, except
insofar as federal laws and regulations and the Delaware General Corporation Law
may be applicable. If under the governing law, any portion of this Agreement is
at any time deemed to be in conflict with any applicable statute, rule,
regulation, ordinance, or other principle of law, such portion shall be deemed
to be modified or altered to the extent necessary to conform thereto or, if that
is not possible, to be omitted from this Agreement. The invalidity of any such
portion shall not affect the force, effect, and validity of the remaining
portion hereof. If any court determines that any provision of Section 10 is
unenforceable because of the duration or geographic scope of such provision, it
is the parties’ intent that such court shall have the power to modify the
duration or geographic scope of such provision, as the case may be, to the
extent necessary to render the provision enforceable and, in its modified form,
such provision shall be enforced.  Anything in this Agreement to the contrary
notwithstanding, the terms of this Agreement shall be interpreted and applied in
a manner consistent with the requirements of Section 409A of the Code and the
Regulations thereunder and the Company shall have no right to accelerate or make
any payment under this Agreement except to the extent permitted under Section
409A of the Code.  The Company shall have no obligation, however, to reimburse
Executive for any tax penalty or interest payable or provide a gross-up payment
in connection with any tax liability of Executive under Section 409A of the Code
except that this provision shall not apply in the event of the Company’s
negligence or willful disregard in interpreting the application of Section 409A
of the Code to this Agreement which negligence or willful disregard causes
Executive to become subject to a tax penalty or interest payable under Section
409A of the Code nor shall this provision be interpreted to limit any gross-up
payable to Executive under Section 9(b) or any tax equalization payment under
Section 5(b)(vi) of this Agreement.

(b)                     Reimbursement of Expenses in Enforcing Rights.  All
reasonable costs and expenses (including fees and disbursements of counsel)
incurred by Executive in seeking to interpret this Agreement or enforce rights
pursuant to this Agreement shall be paid on behalf of or reimbursed to Executive
by the Company, whether or not Executive is successful in asserting such rights;
provided, however, that no reimbursement shall be made of such expenses relating
to any unsuccessful assertion of rights if and to the extent that Executive’s
assertion of such rights was in bad faith or frivolous, as determined by
arbitrators in accordance with Section 11(c) or a court having jurisdiction over
the matter.  Any such payment or reimbursement shall be made in a lump sum in
the month next following the month in which such costs and expenses are incurred
subject to Executive’s submission of receipts for such expenses.

24


--------------------------------------------------------------------------------


(c)                      Arbitration.  Any dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in Fairfield, CT, by three arbitrators in accordance with the rules of the
American Arbitration Association in effect at the time of submission to
arbitration. Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. For purposes of entering any judgment upon an award
rendered by the arbitrators, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts: (i) the United States
District Court for the District of Connecticut, (ii) any of the courts of the
State of Connecticut, or (iii) any other court having jurisdiction. The Company
and Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied. The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum. The Company and Executive hereby agree that a judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law. Subject to Section 11(b),
the Company shall bear all costs and expenses arising in connection with any
arbitration proceeding pursuant to this Section 11 and shall pay such costs and
expenses in the tax year in which incurred. Notwithstanding any provision in
this Section 11, Executive shall be entitled to seek specific performance of
Executive’s right to be paid during the pendency of any dispute or controversy
arising under or in connection with this Agreement.

(d)                     Interest on Unpaid Amounts.  Any amount which has become
payable pursuant to the terms of this Agreement or any decision by arbitrators
or judgment by a court of law pursuant to this Section 11 but which has not been
timely paid shall bear interest at the prime rate in effect at the time such
amount first becomes payable, as quoted by the Company’s principal bank, except
as otherwise provided in Sections 5(h) and 7(g) of this Agreement (concerning
interest payable with respect to delayed payments under Section 409A of the
Code).

12.                                             Miscellaneous.

(a)                      Integration. This Agreement cancels and supersedes any
and all prior employment agreements and understandings between the parties
hereto with respect to the employment of Executive by the Company, any parent or
predecessor company, and the Company’s subsidiaries during the Term, except for
contracts relating to compensation under executive compensation and employee
benefit plans of the Company and its subsidiaries. The foregoing
notwithstanding, in the event of any conflict or ambiguity between this
Agreement and a Change-in-Control Agreement executed by Executive and the
Company, the provisions of this Agreement shall govern except that Executive
shall remain entitled to any right or benefit under a Change-in-Control
Agreement executed by the Company, for so long as such Change-in-Control
Agreement remains in effect, if and to the extent that such right or benefit is
more favorable to Executive than a corresponding provision of this Agreement;
but no payment or benefit under the Change-in-Control Agreement shall be made or
extended which duplicates any payment or benefit hereunder.  This Agreement
constitutes the entire agreement among the parties with respect to the matters
herein provided, and no modification or waiver of any provision hereof shall be
effective unless in writing and signed by the parties hereto. Executive shall
not be entitled to any payment or benefit under this Agreement which duplicates
a payment or benefit received or receivable by Executive under any prior
agreements and understandings or under any benefit or compensation plan of the
Company which are in effect.

(b)                     Successors; Transferability. The Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.

As used in this Agreement, “Company” shall mean IMS Health Incorporated or any
wholly owned subsidiary of IMS Health Incorporated domiciled in the United
Kingdom to which IMS Health Incorporated may assign its rights and obligations
hereunder, provided that the performance of all such obligations hereunder by
such subsidiary shall be guaranteed by IMS Health Incorporated, and references
to plans and programs shall refer to those of IMS Health Incorporated and its
subsidiaries.  In addition, the term “Company” or “IMS Health Incorporated”
shall include any successor to the business and/or assets of IMS Health
Incorporated which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an

25


--------------------------------------------------------------------------------


acquisition of the Company in which the corporate existence of the Company
continues, the ultimate parent company following such acquisition. Subject to
the foregoing, the Company may transfer and assign this Agreement and the
Company’s rights and obligations hereunder. Neither this Agreement nor the
rights or obligations hereunder of the parties hereto shall be transferable or
assignable by Executive, except in accordance with the laws of descent and
distribution or as specified in Section 12(b).

(c)                      Beneficiaries. Executive shall be entitled to designate
(and change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive’s death.

(d)                     Notices. Whenever under this Agreement it becomes
necessary to give notice, such notice shall be in writing, signed by the party
or parties giving or making the same, and shall be served on the person or
persons for whom it is intended or who should be advised or notified, by Federal
Express or other similar overnight service or by certified or registered mail,
return receipt requested, postage prepaid and addressed to such party at the
address set forth below or at such other address as may be designated by such
party by like notice:

If to the Company:

IMS HEALTH INCORPORATED

1499 Post Road

Fairfield, CT 06824

Attention: Chief Executive Officer

If to Executive:

M. Gilles Pajot

c/o Monica Kurnatowska

Baker & McKenzie LLP

100 New Bridge Street

London EC4V 6JA

If the parties by mutual agreement supply each other with telecopier numbers for
the purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement. In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.

(e)                      Reformation. The invalidity of any portion of this
Agreement shall not be deemed to render the remainder of this Agreement invalid.

(f)                        Headings. The headings of this Agreement are for
convenience of reference only and do not constitute a part hereof.

(g)                     No General Waivers. The failure of any party at any time
to require performance by any other party of any provision hereof or to resort
to any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions. No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.

(h)                     No Obligation To Mitigate. Executive shall not be
required to seek other employment or otherwise to mitigate Executive’s damages
upon any termination of employment, and any compensation or benefits received
from any other employment of Executive shall not mitigate or reduce the
obligations of the

26


--------------------------------------------------------------------------------


Company or the rights of Executive hereunder, except that, to the extent
Executive receives from a subsequent employer health or other insurance benefits
that are similar to the benefits referred to in Section 5(b) hereof, any such
benefits to be provided by the Company to Executive following the Term shall be
correspondingly reduced.

(i)                         Offsets; Withholding. The amounts required to be
paid by the Company to Executive pursuant to this Agreement shall not be subject
to offset other than with respect to any amounts that are owed to the Company by
Executive due to his receipt of funds as a result of his fraudulent activity.
The foregoing and other provisions of this Agreement notwithstanding, all
payments to be made to Executive under this Agreement, including under Sections
6 and 7, or otherwise by the Company, will be subject to withholding to satisfy
required withholding taxes and other required deductions.

(j)                         Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of Executive, his heirs, executors,
administrators and beneficiaries, and shall be binding upon and inure to the
benefit of the Company and its successors and assigns.

(k)                      Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

13.                                 Indemnification.

All rights to indemnification by the Company now existing in favor of Executive
as provided in the Company’s Certificate of Incorporation or By-laws or pursuant
to other agreements in effect on or immediately prior to the Effective Date
shall continue in full force and effect from the Effective Date (including all
periods after the expiration of the Term), and the Company shall also advance
expenses for which indemnification may be ultimately claimed as such expenses
are incurred to the fullest extent permitted under applicable law, subject to
any requirement that Executive provide an undertaking to repay such advances if
it is ultimately determined that Executive is not entitled to indemnification;
provided, however, that any determination required to be made with respect to
whether Executive’s conduct complies with the standards required to be met as a
condition of indemnification or advancement of expenses under applicable law and
the Company’s Certificate of Incorporation, By-laws, or other agreement shall be
made by independent counsel mutually acceptable to Executive and the Company
(except to the extent otherwise required by law). After the date hereof, the
Company shall not amend its Certificate of Incorporation or By-laws or any
agreement in any manner which adversely affects the rights of Executive to
indemnification thereunder. Any provision contained herein notwithstanding, this
Agreement shall not limit or reduce any rights of Executive to indemnification
pursuant to applicable law.  In addition, the Company will maintain directors’
and officers’ liability insurance in effect and covering acts and omissions of
Executive during the Term and for a period of six years thereafter on terms
substantially no less favorable than those in effect on the Effective Date.

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the date of this Agreement set
forth in Section 1 hereof.

IMS HEALTH INCORPORATED

 

 

 

 

 

By:

 /s/ David R. Carlucci

 

 

Name: David R. Carlucci

 

Title: President and Chief Executive Officer

 

 

 

 

 

/s/ Gilles Pajot

 

 

Gilles Pajot

 

27


--------------------------------------------------------------------------------


Addendum A

Effective as of the Restatement Date

I.                                         Definitions.  The terms used in this
Addendum A shall have the meanings provided in the Employment Agreement as of
the Restatement Date except as otherwise provided below:

“Actuarial Equivalent” or “Actuarially Equivalent”, for purposes of determining
the lump sum value of Executive’s Supplemental Benefit, shall be computed on the
basis of the Applicable Mortality Table and by using an interest rate equal to
85% of the average of the yields on 15-year non-callable U.S. Treasury bonds (or
such reasonable equivalent to such bonds as the Company may determine) as of the
close of business on the last business day of each of the three months
immediately preceding the date of determination.

“Annual Accrual Rate” shall mean 3.25%.

“Applicable Mortality Table” shall mean the mortality table described in Section
417(e)(3)(A)(ii)(I) of the Code.

“Average Final Compensation” shall mean Executive’s average annual Eligible
Compensation during the last 60 consecutive months of service with the Company
(or during the total number of consecutive months, if fewer than 60),
immediately prior to Executive’s termination of employment with the Company, but
in no event less than 619,295 British Pounds Sterling.

“Beneficiary” shall mean the beneficiary designated by Executive or, in the
absence of a beneficiary designation by Executive, his estate.

“Credited Service” shall mean Executive’s completed years and months of service
with the Company, increased by five years, but in no event shall Executive’s
Credited Service under this Addendum A, including without limitation, Credited
Service determined in accordance with the provisions of Articles IV, VI and VII
of this Addendum A, exceed 20 years.  For any partial month of service,
Executive shall be credited with a full month of service. Credited Service shall
be expressed in years and months and shall be measured in cumulative monthly
increments, including holidays, vacations, leaves of absence approved by the
Company, weekends and other nonworking days.  Credited Service shall begin with
the date of commencement of Executive’s employment with the Company and end on
Executive’s termination of employment date under the Employment Agreement.

“Eligible Compensation” shall mean Executive’s annual base salary, regular
annual bonuses and deferrals under Company-sponsored plans.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“P&U Retirement Programs” shall mean all qualified and nonqualified retirement
plans maintained by Pharmacia & Upjohn Company and any predecessor or successor
thereto.

“Supplemental Benefit” shall mean the benefit payable to Executive pursuant to
Section 5(b)(iv) of the Employment Agreement as described in Article II of this
Addendum A.

“U.S. Executive Retirement Plan” shall mean the Company-sponsored U.S. Executive
Retirement Plan as in effect on the date payment commences to be made to
Executive in accordance with Article IV of this Addendum A.

28


--------------------------------------------------------------------------------


II.                                     Supplemental Benefit

Executive’s Supplemental Benefit shall be equal to his Annual Accrual Rate
multiplied by his Average Final Compensation multiplied by his Credited Service,
minus the benefits payable or paid to Executive under the P&U Retirement
Programs; subject, however, to a minimum Supplemental Benefit payable in the
event that Executive continues employment with the Company until his attainment
of age 60, which minimum Supplemental Benefit shall be equal to 55% of
Executive’s Average Final Compensation, less any benefits payable or paid under
the P&U Retirement Programs.  Executive shall be fully vested in his
Supplemental Benefit; provided, however, that no Supplemental Benefit or any
other benefit shall be payable under this Addendum A in the event of Executive’s
termination for Cause under the terms of the Employment Agreement.

III.                                 Time of Payment of Supplemental Benefit

Payment of the Actuarial Equivalent Value of Executive’s Supplemental Benefit
shall be made at the later of:  (a) the calendar year next following the
calendar year in which Executive’s termination of employment with the Company
occurs; and (b) July 5, 2009; provided, however, that Executive may change the
time of payment of all or a portion of Executive’s Supplemental Benefit at any
time or times on or before December 31, 2007 (or such later date as may be
specified by the Internal Revenue Service in Regulations or other guidance
interpreting Section 409A of the Code) provided that any such change shall be
made in writing on such form as the Company may reasonably require in order to
comply with such Regulations or other guidance.

Notwithstanding the foregoing, if calculation of the Supplemental Benefit
payable to Executive by the payment date set forth in this Article III is not
administratively practicable due to events beyond the control of Executive (or
Executive’s beneficiary or estate) for reasons that are commercially reasonable,
payment will be made as soon as administratively practicable in compliance with
Section 409A of the Code and the Regulations.

Anything in this Addendum A to the contrary notwithstanding, any payment to be
made under this Addendum A upon termination of Executive’s employment which is
subject to Section 409A of the Code shall not be paid earlier than six months
following such termination of employment in accordance with Section 7(g) of the
Employment Agreement if Executive is a Specified Employee as defined in Section
8(g) of the Employment Agreement on the date of his termination of employment.
In the event of any delay in the payment date as a result of Section 7(g) of the
Employment Agreement, the Company will adjust the payment to reflect the
deferred payment date by multiplying the payment by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which such payment would have been made but for the delay multiplied
by a fraction, the numerator of which is the number of days by which such
payment was delayed and the denominator of which is 365. The Company will pay
the adjusted payment at the beginning of the seventh month following Executive’s
termination of employment.  Notwithstanding the foregoing, if calculation of the
amounts payable by such payment date is not administratively practicable due to
events beyond the control of Executive (or Executive’s beneficiary or estate)
and for reasons that are commercially reasonable, payment will be made as soon
as administratively practicable in compliance with Section 409A of the Code and
the Regulations. In the event of Executive’s death during such six-month period,
payment will be made in accordance with Section VI of this Addendum A on the
basis that Executive’s death occurred prior to payment of his Supplemental
Benefit.

IV.                                 Determination of Supplemental Benefit Upon
Disability

Executive’s Supplemental Benefit payable upon termination of employment due to
Disability shall not be less than the pension benefit Executive would have
received under the U.S. Executive Retirement

29


--------------------------------------------------------------------------------


Plan had Executive been a participant in the U.S. Executive Retirement Plan,
calculated on the basis of his Average Final Compensation determined as of his
date of termination of employment with the Company on account of Disability and
his Credited Service increased to include months and years of service from the
date of Executive’s termination of employment on account of Disability until his
attainment of age 65, reduced, however, by the benefits paid or payable under
the P&U Retirement Programs.

V.                                     Form of Payment of Supplemental Benefit

Executive’s Supplemental Benefit shall be paid in the form of an Actuarially
Equivalent lump sum; provided, however, that Executive may change the form of
payment of all or a portion of Executive’s Supplemental Benefit at any time or
times on or before December 31, 2007 (or such later date as may be specified by
the Internal Revenue Service in Regulations or other guidance interpreting
Section 409A of the Code) provided that any such change shall be made in writing
on such form as the Company may reasonably require in order to comply with such
Regulations or other guidance.

Executive and the Company may also agree at any time in writing to amend this
Addendum A to delay the time and/or change the form of payment of Executive’s
Supplemental Benefit, provided, however, that (a) no such delay or change shall
be effective until twelve months after the date such amendment is executed by
Executive and the Company; (b) except in the event of payment upon death, such
amendment must be executed not fewer than twelve months prior to the date
payment of Executive’s Supplemental Benefit was otherwise scheduled to be made;
and (c) except in the event of payment upon death, the new distribution date or
form of payment may not be effective sooner than the fifth anniversary of the
date payment was otherwise scheduled to be made.

VI.                                 Death Benefit

Upon the death of Executive prior to the payment of his Supplemental Benefit,
his Beneficiary shall be entitled to receive a lump sum payment of the
Supplemental Benefit that was payable to Executive on the date of his death. 
Payment to Executive’s Beneficiary shall be made in the payroll period next
following the payroll period in which Executive’s death occurs.

In the event of Executive’s death after payment of his Supplemental Benefit has
been made, no benefit shall be payable under this Article VI.

VII.                             Change in Control

As provided in Sections 7(e)(vii) and 7(f)(vii) of the Employment Agreement, in
the event of the termination of Executive’s employment by the Company without
Cause within two years after a Change in Control or in the event of Executive’s
termination of employment for Good Reason within two years after a Change in
Control, Executive shall be credited with an additional three years of age plus
an additional three years of Credited Service for purposes of calculating
Executive’s Supplemental Benefit under Article II of this Addendum A and
calculating any Actuarially Equivalent benefits payable under Article III of
this Addendum A.

VIII.                         Funding

Benefits payable under this Addendum A shall be “unfunded,” as that term is used
in Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of ERISA.  The Company
shall not be required to segregate or earmark any of its assets for the benefit
of Executive or his Beneficiary, and each of Executive and his Beneficiary shall
have only a contractual right against the Company for benefits payable under
this Agreement.  The rights and interests of Executive and his Beneficiary under
this Addendum A shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge or encumbrance by Executive, his Beneficiary
or any person claiming under or through Executive or his Beneficiary, nor shall

30


--------------------------------------------------------------------------------


they be subject to the debts, contracts, liabilities or torts of Executive or
his Beneficiary or anyone else prior to payment.

IX.                                Claims

Claims for benefits under this Addendum A shall be administered in accordance
with the ERISA claims procedures set forth in the Company’s Supplemental
Executive Retirement Plan as in effect from time to time.  Following Executive’s
exhaustion of such claims procedures, claims shall be settled exclusively by
arbitration in accordance with the provisions of Section 11(c) of the Employment
Agreement.  As provided in Section 11(b) of the Employment Agreement, all
reasonable costs and expenses (including fees and disbursements of counsel)
incurred by Executive in seeking to interpret this Addendum A or enforce rights
pursuant to this Addendum A shall be paid on behalf of or reimbursed to
Executive by the Company, whether or not Executive is successful in asserting
such rights; provided, however, that no reimbursement shall be made of such
expenses relating to any unsuccessful assertion of rights if and to the extent
that Executive’s assertion of such rights was in bad faith or frivolous, as
determined by arbitrators in accordance with Section 11(c) of the Employment
Agreement.

31


--------------------------------------------------------------------------------